Citation Nr: 1116877	
Decision Date: 05/02/11    Archive Date: 05/10/11	

DOCKET NO.  09-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tachycardia (to include shortness of breath and irregular heartbeat), claimed as the residual of exposure to various "environmental hazards" during the Persian Gulf War.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for chronic tinnitus.

4.  Entitlement to service connection for a bilateral knee disorder, to include tendonitis, claimed as a "leg condition."

5.  Entitlement to service connection for hyperlipidemia.


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992, with additional unverified service in the United States Naval Reserves from August 16, 1992 to August 10, 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Upon review of this case, and, in particular, correspondence received in December 2010, it would appear that, in addition to the issues currently on appeal, the Veteran seeks service connection for various other disabilities based on reported exposure during the Persian Gulf War.  Inasmuch as these issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification, and, if necessary, appropriate action.  

Finally, based upon various statements contained in the file, it is clear that the Veteran's claim for service connection for tendonitis is, in fact, "part and parcel" of his claim for service connection for a bilateral knee disability.  Accordingly, the issue has been characterized as such on the title page of this decision. 

For reasons which will become apparent, the appeal as to the issues of service connection for bilateral hearing loss and tinnitus is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.




FINDINGS OF FACT

1.  Tachycardia is not shown to have been present in service, or for a number of years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

2.  A bilateral knee disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

3.  Hyperlipidemia is, by definition, a laboratory finding and not a disability, and, in any case, is not shown to have been present in service, or for a number of years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  Tachycardia was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  A bilateral knee disorder, to include tendonitis, was not incurred in or aggravated by active military service, nor may osteoarthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  Hyperlipidemia was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in November 2007 and April 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, the Veteran has raised no allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in December 2010, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for tachycardia, as well as for a bilateral knee disorder and hyperlipidemia.  In pertinent part, it is contended that all of the aforementioned disabilities had their origin during the Veteran's period of active military service.  In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Moreover, where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease or osteoarthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Finally, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

In the present case, service treatment records are negative for any of the disabilities at issue.  While it is true that, while in service, the Veteran underwent evaluation for what was eventually determined to be ventricular bigeminy, alternating with trigeminy and periods of sinus rhythm with occasional premature ventricular contractions, it was noted at that time that there was no evidence of ischemia, hemodynamic compromise, or "systemic illness."  Moreover, at no time during the Veteran's period of active military service was there evidence of tachycardia.  Significantly, during the Veteran's period of active military service, he received neither a diagnosis of nor treatment for a chronic knee disability or hyperlipidemia.  Moreover, as of the time of a service separation examination in July 1992, the Veteran's heart and vascular system, as well as his lower extremities, were entirely within normal limits, and no pertinent diagnoses were noted.  

In point of fact, the earliest clinical indication of the presence of hyperlipidemia (i.e., increased serum blood cholesterol) is revealed by a private laboratory record dated in January 2002, a number of years following the Veteran's discharge from service, at which time his triglycerides, LDL cholesterol calculation, and LD\HDL ratio were all described as "high."  Significantly, the Veteran received a diagnosis of hyperlipidemia no earlier than 2005, many years following his discharge from service.  In any case, certain diagnostic findings such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are no more than laboratory test results, and not, in and of themselves, disabilities.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

The Veteran argues that his current tachycardia had its origin during, and, is in fact, part and parcel of the ventricular bigeminy for which he underwent evaluation during his period of active military service.  However, following a VA cardiovascular examination in March 2008, which examination, it should be noted, involved a full review of the Veteran's claims folder and medical records, it was the opinion of the examiner that the Veteran's tachycardia (which had not been documented, but which could be "diagnosed by history") was not caused by or the result of the Veteran's active military service.  According to the examiner, the Veteran's episode in service of ventricular bigeminy with benign premature ventricular contractions was unrelated to his current episodes (of tachycardia).  Moreover, two echocardiograms had been within normal limits, as was a treadmill electrocardiographic evaluation conducted in December 1990, and a Holter monitor evaluation in April 2007.  According to the examiner, the Veteran's "rapid heart episodes" had not been documented by cardiac monitor or electrocardiographic studies, but seemed to have resolved on the beta blocker Atenolol.  

Finally, the Veteran argues that his bilateral knee disorder had its origin as the result of various injuries sustained during his period of active military service.  However, service treatment records show no evidence of either a diagnosis of or treatment for a knee disability of any kind.  In point of fact, the earliest clinical indication of the presence of chronic knee disability is revealed by a VA outpatient treatment record dated in October 2007, many years following the Veteran's discharge from service, at which time there was noted the presence of chondromalacia.  Tendonitis, it should be noted, was first shown no earlier than December 2008, while patellofemoral pain syndrome and "arthritis" were first shown no earlier than 2010, once again, many years following the Veteran's discharge from service.  Significantly, at no time has the Veteran's current knee disability been in any way related to his period of active military service.  

As regards the Veteran's claimed tachycardia, the Board finds the aforementioned opinion of a VA physician highly probative, because that opinion was based upon a full review of the Veteran's claims file, as well as a full examination of the Veteran.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The VA examiner provided reasons and bases for his medical opinion, and pointed to the evidence which supported his opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's current tachycardia did not, in fact, have its origin during his period of active military service, including as "part and parcel" of the aforementioned ventricular bigeminy.  Accordingly, service connection for tachycardia must be denied.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d. 1477(Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed all of the disabilities at issue to his active military service.  However, not until October 2007, at least 10 years following the Veteran's discharge from service, did the Veteran claim service connection for any of the disabilities at issue.  Significantly, and as previously noted, none of the disabilities currently on appeal were first noted in any proximity to the Veteran's period of active military service.  The passage of many years between discharge from service and medical documentation of a claimed disability, it should be noted, is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  See Savage, supra.  In this case, there is no such medical evidence establishing a link between the disabilities at issue and an incident or incidents of the Veteran's period of active military service.  

The Board acknowledges the Veteran's testimony regarding the origin of the disabilities currently before the Board.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his tachycardia, bilateral knee disability, or hyperlipidemia to various inservice incidents.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the absence of evidence of the disabilities at issue in service, as well as the prolonged postservice period without complaint, factor against the Veteran's assertions.  Significantly, the Veteran, as a layperson, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's tachycardia, bilateral knee disabilities, or hypercholesterolemia, first persuasively documented many years following service discharge, with any incident or incidents of his period of active military service.  Accordingly, service connection for those disabilities must be denied.  


ORDER

Service connection for tachycardia is denied.

Service connection for a bilateral knee disorder, to include tendonitis, is denied.

Service connection for hyperlipidemia is denied.


REMAND

In addition to the above, the Veteran in this case seeks service connection for bilateral hearing loss and tinnitus.  In pertinent part, it is contended that the Veteran's current hearing loss and tinnitus are the result of exposure to noise at hazardous levels during his period of active military service.

In that regard, the Board observes that, in July 1991, during the Veteran's period of active military service, evidence from an audiometric test indicated that the Veteran had a "significant threshold shift" which meant that he "might" have a permanent hearing loss.  However, at all times during the Veteran's period of active military service, including a service separation examination in July 1992, the Veteran's hearing was entirely within normal limits bilaterally.  In point of fact, the earliest clinical indication of the presence of bilateral hearing loss or tinnitus is revealed by a VA audiometric consultation dated in March 2007, many years following the Veteran's discharge from military service, at which time there was noted the presence of bilateral sensorineural hearing loss, in conjunction with "occasional" tinnitus bilaterally.  Significantly, at that time, it was noted that audiometric test results were "not valid for rating purposes."  Moreover, while in the opinion of the examiner, the Veteran's military noise exposure was "more likely as not" a contributing factor to his hearing impairment, all indications are that, at the time of the rendering of that opinion, the examining audiologist did not, in fact, have access to the Veteran's claims folder or medical records.  Given that the Veteran has not yet been afforded a VA audiometric examination for compensation purposes, the Board is of the opinion that such an examination would be appropriate prior to final adjudication of the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  

Accordingly, in light of the aforementioned, the case is REMANED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2010, the date of the most recent evidence of record, should be obtained and incorporated in the Veteran's claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem.  

2.  The Veteran should then be afforded an additional VA audiometric examination in order to more accurately determine the exact nature and etiology of his claimed bilateral hearing loss and tinnitus.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse affect on his claim.  

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the examination, the examining audiologist should specifically comment as to whether the Veteran's current bilateral hearing loss and tinnitus at least as likely as not had their origin during his period of active military service.  


A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  In that regard, a notation to the effect that this record review has taken place must be included in the examination report.  

3.  The RO/AMC should then readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Should the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in March 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).  



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


